Broyles, C. J.,
concurring specially. I concur in the judgment, but do not agree with the ruling in the second headnote. The case, having been brought to this court on exceptions to the overruling of a general demurrer to the petition, was still pending in the trial court, and a proper amendment to the petition was allowable at any time before the remittitur from this court was made the judgment of the trial court. Savannah, Florida & Western Ry. Co. v. Chaney, 102 Ga. 814 (30 S. E. 437); Jackson v. Security Ins. Co., 177 Ga. 631 (170 S. E. 787).